Citation Nr: 1626512	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  14-03 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of nonservice-connected (NSC) pension benefits in the amount of $77,394.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appellant is a Veteran served on active duty from January 1969 to January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.  


FINDINGS OF FACT

1.  The overpayment of $77,394 was validly created. 

2.  Recovery of the overpayment would not be against equity and good conscience.


CONCLUSION OF LAW

The criteria for waiver of recovery of the overpayment of $77,394 of NSC pension benefits are not met.  38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 3.102, 1.962, 1.965 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The VCAA duties to notify and to assist do not apply to the claim of waiver of recovery of an overpayment of VA disability compensation.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).

In any event, the Board adds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2015).  The Veteran was notified of the decision of the Committee on Waivers and Compromises in June 2013, which set forth the general requirements of applicable law pertaining to a claim for waiver of recovery of an overpayment.  In its decision, the Committee also informed the Veteran of the reasons that his claim was denied and the evidence it had considered in denying the claim, and the general advisements were reiterated in the Statement of the Case issued in December 2013.  In short, the Veteran has been notified of the information or evidence necessary to substantiate his claim and the parties responsible for obtaining that evidence.

II.  Entitlement to Waiver of Recovery of Overpayment

Relevant Legal Principles

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits in excess of the amount to which he or she was entitled.  38 C.F.R. § 1.962 (2015).  Whenever the Secretary finds that an overpayment has been made to a veteran or eligible person, the amount of such overpayment shall constitute a liability of such veteran or eligible person to the United States.  See Mountford v. Shinseki, 24 Vet. App. 443, 450, n.6 (2011) (citing 38 U.S.C.A. §§ 3685, 5314).

In determining whether a waiver of overpayment is appropriate, VA's (and the Board's) inquiry is focused on three distinct questions.  First, VA must determine if the overpayment at issue was validly created.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided); see also VAOPGCPREC 6-98 (holding that where the validity of the debt is challenged, that issue must be developed before the issue of entitlement to a waiver of the debt can be considered).  In order for the Board to determine that the overpayment was not properly created, it must be established that the Veteran was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits.  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  Jordan v. Brown, 10 Vet. App. 171 (1997).  

Second, if the debt is valid, VA must determine if fraud, misrepresentation, or bad faith played a role in its creation.  If it did, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b) (2015); see also Ridings v. Brown, 6 Vet. App. 544 (1994) (holding that the Board must independently address the matter of bad faith before addressing whether waiver would be appropriate).

Finally, after it has been determined that the debt is valid and that fraud, misrepresentation and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  See 38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) fault of debtor - where actions of the debtor contribute to creation of the debt; (2) balancing of faults. -weighing fault of debtor against VA fault; (3) undue hardship -whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which the VA benefits were intended; (5) unjust enrichment - failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment - reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

In this case, the record reflects that, in February 2008, the Veteran was awarded NSC pension benefits, effective July 16, 2007.  At that time, he was notified that he was being awarded benefits as a Veteran with one dependent spouse and that the benefits were being awarded because he had no income from August 1, 2007.  He was also notified that he was responsible for notifying VA if his income or the income of his dependents changed.  

In the years that followed, VA regularly sent the Veteran letters informing him that he was required to notify VA of any changes in his situation, including if he or a family member starts receiving income.  See notice letters dated December 2008, December 2009, December 2010, and December 2011.  

In January 2013, an Income Verification Match revealed that the Veteran's spouse had been receiving income since the effective date of his pension award, after which the RO sent him a letter dated February 2013 informing him that an overpayment in the amount of $77,394 had been created because he had received additional, unreported income from February 1, 2008 through January 31, 2013.  

In May 2013, the Veteran submitted a statement and financial status report that was accepted as a request for a waiver of the overpayment and, in June 2013, the Committee on Waivers and Compromises denied the Veteran's request for a waiver finding that the Veteran was at fault in the creation of the debt because he did not report all of his family income in a timely manner, that he had received unjust enrichment at government expense, and that recovery of the overpayment was proper under the principles of equity and good conscience.  

The Veteran contends that, while he remained legally married to his spouse until August 2014, they had been separated until approximately 2007 when he had heart surgery and required rehabilitation.  During the May 2015 Board hearing, he explained that he had been living in a van and that his wife allowed him to move back in after having heart surgery but, because of their "arrangement," he did not consider himself to be really married and, thus, did not think his spousal income was a factor in his award.  The Veteran also contends that any attempts to recoup the overpayment will create an undue financial hardship as, without his VA pension, his sole source of income is social security benefits and he is unemployable.  

Initially, the Board notes that nothing in the record reflects that the calculation of the overpayment at issue in this case was in error and the Veteran has not disputed the validity of the debt in question.  Consequently, the Board finds the overpayment of $77,394 was validly created.  

As noted previously, 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b) indicate that a finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recover of an overpayment.  The Committee on Waivers and Compromises concluded in its March 2013 decision that the facts in this case do not show that the mandatory bars to waiver apply in the present case, and the Board agrees.  

At this juncture, the Board notes there is some confusion in the record as to the Veteran's separation from his wife.  The record reflects that the Veteran had a coronary artery bypass graft (CABG) in January 2007.  He has asserted that he and his wife were separated until his wife took him in after the surgery and his statement in this regard is consistent with the information he provided on his July 2007 VA Form 21-526, Veterans Application for Compensation or Pension and December 2007 VA Form 21-686c, Declaration of Status of Dependents wherein he reported living with his spouse.  However, in November 2011, his wife submitted a statement to VA indicating that they separated in November 2007 and, in August 2012, he informed VA that he had been contributing to his spouse's support since the separation.  It is not clear if the Veteran and his wife separated a second time in approximately November 2007 or if they were describing the emotional but not physical separation described by the Veteran during the Board hearing, but the Board finds probative that (1) the Veteran's address of record remained the same throughout the appeal period, which is the same address provided by his spouse in her November 2011 statement, and (2) that the Veteran responded to VA's notice letters in a timely fashion.  

Despite the inconsistencies, the Board is unable to find that the Veteran misrepresented a material fact to VA as to when and whether he lived with his spouse or not.  

Turning to whether collection of the debt would be against equity and good conscience, the Board again notes that the Committee on Waivers and Compromises denied the Veteran's claim for waiver on the basis that recovery of the overpayment would not be against equity and good conscience, as it would result in an unfair gain to the Veteran. 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.965.

At the outset, the Board finds that the Veteran was at fault in the creation of the debt because he failed to inform VA that his spouse was working.  When initially awarded the benefit, he was notified that his award was based on him having a dependent spouse and no income.  Thereafter, VA notified him each year that he was responsible for informing VA if anything in his situation changes, including the receipt of any additional income.  Given the clear language in VA's multiple letters, the Board finds the Veteran was aware of his obligation to report his income, any income his dependent spouse received, or any changes in his living situation.  However, the Veteran never informed VA that his wife was working, although information received at a later dated reflected that she began working in November 2007, before the effective date of his pension award.  See September 2013 VA Form 5655, Financial Status Report.  Additionally, while the Veteran testified that he had several contacts with VA regarding his living situation, the record does not contain any documentation showing that he informed VA that he and his wife were separated or had an informal living situation.  

Despite the foregoing, the Board finds that VA was also at fault in the continued accumulation of the debt, as they were put on notice that the Veteran's spouse was working in November 2011.  See November 2011 statement from R.S.  However, no follow-up contact was made with the Veteran or his spouse regarding when she started working or the amount of income she had received since that time.  

In balancing the faults, the Board finds the Veteran's fault outweighs VA's fault because he failed to inform VA of his spouse's income when he was awarded NSC pension in February 2008 to January 2013 when income verification matching revealed his spouse's income, while VA was only put on notice that she was working in November 2011, a little over one year before income verification matching revealed the additional spousal income.  

Another factor to be considered is whether the recovery of the overpayment would defeat the purpose for which the benefits were intended.  The Veteran's NSC pension benefits were intended to compensate the Veteran for his inability to work or earn income due to nonservice-connected disability and included consideration that neither he nor his spouse had any income, as reported on his July 2007 application for benefits.  Because the Veteran was living with his spouse and she was working during the time period in question, i.e., when he was awarded NSC pension benefits, the Board finds that withholding benefits to recover the debt would not defeat the purpose of pension benefits.  

The Board also finds that failure to make restitution would result in unfair gain to the Veteran because he and his spouse received greater benefits than were authorized by law during the time period in question.  As noted, despite his unconventional marital arrangement, there is no evidence showing that he took any action to report his spouse's income despite being repeatedly informed of his obligation to inform VA of any changes of his or any dependents income.  As also noted, when the Veteran was awarded NSC pension benefits, he was living with his spouse and she was working.  Under such circumstances, the Board finds the Veteran would be unjustly enriched by waiver of the overpayment, as he would be allowed to keep NSC pension benefits that he was not legally entitled to receive.  In addition, there is no indication that the Veteran's reliance on VA benefits resulted in relinquishment of a valuable right.

The Board acknowledges that recovery of the debt will likely result in financial hardship for the Veteran.  Indeed, the evidence reflects that the Veteran's only income his social security disability benefits, which total $615 a month, while his monthly expenses are approximately $620 a month, which reflects a deficit of about $5 a month.  However, the Veteran testified that he does not have any other debts other than daily and recurring living expenses, which he can likely decrease by $5 to break even.  Moreover, considerations of hardship must be weighed against the other factors, which, as discussed above, are against the Veteran's claim.  Most significantly, the Veteran is solely at fault for creation of the debt and, while VA had some fault in the continued accumulation of the debt, waiver of recovery would result in unjust enrichment.  As such, the Board finds that the preponderance of the evidence weighs against waiver of recovery this matter, despite a showing of financial hardship.

As the preponderance of the evidence is against the petition for waiver of recovery of the overpayment, the benefit of the doubt rule does not apply, and the appeal in the matter must be denied.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

For the period from February 1, 2008 through January 31, 2013, an overpayment of VA non-service-connected pension benefits in the amount of $$77,394 was properly created, and waiver of recovery of the overpayment is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


